Case 19-00257-JMM         Doc 21     Filed 05/15/19 Entered 05/15/19 15:00:17                Desc Main
                                     Document     Page 1 of 4


Noah G. Hillen, ISB No. 7690
CHAPTER 7 BANKRUPTCY TRUSTEE
P.O. Box 6538
Boise, ID 83707
Telephone (208) 297-5774
Facsimile (208) 297-5224
ngh@hillenlaw.com

                           UNITED STATES BANKRUPTCY COURT

                                       DISTRICT OF IDAHO

In Re:
                                                        Case No. 19-00257-JMM
BOYCE, JASON ALLEN                                      Chapter 7

BOYCE, SAMANTHA LILLIAN                                 TRUSTEE’S AMENDED OBJECTION
                                                        TO EXEMPTION
                        Debtors.


NOTICE OF OBJECTION AND OPPORTUNITY TO OBJECT AND FOR A HEARING

No Objection. The Court may consider this request for an order without further notice or hearing
unless a party in interest files an objection within 14 days of the date of service of this notice.

If an objection is not filed within the time permitted, the Court may consider that there is no
opposition to the granting of the requested relief and may grant the relief without further notice or
hearing.

Objection. Any objection shall set out the legal and/or factual basis for the objection. A copy of the
objection shall be served on the movant.

Hearing on Objection. The objecting party shall also contact the court’s calendar clerk to schedule
a hearing on the objection and file a separate notice of hearing.

TO THE ABOVE NAMED COURT, THE DEBTORS AND DEBTORS’ ATTORNEY:

                                               NOTICE

         YOU ARE HEREBY NOTIFIED that the Trustee of the above estate objects to the

following exemption(s) claimed by the debtor(s) in this proceeding:

                      Asset            Specific Law      Value of Exemption
              1109 Powderhorn St. Idaho Code §§ 55-1001, $100,000
              Boise, ID 83713     55-1002, 55-1003


TRUSTEE’S AMENDED OBJECTION TO EXEMPTION - 1
Case 19-00257-JMM         Doc 21    Filed 05/15/19 Entered 05/15/19 15:00:17             Desc Main
                                    Document     Page 2 of 4



         YOU ARE FURTHER NOTIFIED that the Trustee will ask the Court to grant an Order

sustaining the objection(s) without further hearing unless a written reply to the Trustee’s

objection is filed in duplicate within fourteen (14) days from the date this objection is mailed.

File the original (1) with the U.S. Bankruptcy Court, 550 W. Fort St., MSC 042, Boise, ID

83724; and (2) a copy with the Trustee. A written response to the Trustee’s objection must be

set for hearing and notice thereof mailed to parties in interest.

                                           OBJECTION

         Trustee amends Trustee’s Objection to Claim of Exemption (the “Objection”) (Dkt. No.

(18) due to Debtors filing their Amended Schedules A/B, C, and D (the “Amended Schedules”)

on May 7, 2019.

         1. The Objection

         Trustee’s Objection was premised upon I.C. § 55-1003, which limits Idaho’s homestead

exemption to the lesser of $100,000 or the “net value” of the homestead. “Net value” is defined

in I.C. § 55-1001 and means “market value less all liens and encumbrances.” In their initial

schedules, Debtors value the real property located at 1109 Powderhorn St., Boise, Idaho 83713

(the “Real Property”) at $229,437 on their Schedule A/B. Debtors’ initial Schedule D also

disclosed the Real Property was encumbered by (1) a first lien in favor of Guild Mortgage in the

amount of $144,472.67; and (2) a second lien in favor of Bronco Bail Bonds in the amount of

$150,000. Because the value of the liens encumbering the Real Property exceed the value of the

Real Property, Trustee’s objection sought to allow Debtors’ homestead exception in the amount

of $0.

///

///



TRUSTEE’S AMENDED OBJECTION TO EXEMPTION - 2
Case 19-00257-JMM        Doc 21   Filed 05/15/19 Entered 05/15/19 15:00:17            Desc Main
                                  Document     Page 3 of 4


       2. The Amended Schedules

       Debtors’ Amended Schedules did two things. First, Debtors reasserted a $100,000

homestead exemption regarding the Real Property in Amended Schedule C. Second, Debtors

reduced the claim of Bronco Bail Bonds in their Schedule D from $150,000 to $7,840.

       On February 7, 2019, Samantha Boyce executed a Bail Bond Application and Agreement

requesting the issuance of a $150,000 bond for Jason Boyce, who was then incarcerated. That

same day, Samantha Boyce executed an Indemnitor Application and Agreement, in which she

agreed to indemnify the surety posting the $150,000 bond, Bankers Insurance Company. On

February 7, 2019, Debtors both executed a Deed of Trust securing all amounts owed Bankers

Insurance Company under the Bail Bond Application and Agreement and the Indemnitor

Application and Agreement.

       Debtors were charged $12,150 in bond fees and other fees in connection with the bond.

Debtors paid $3,100 on February 7, 2019 and $710 on February 19, 2019. The remaining $8,340

bond premium was to be paid in monthly installments of $350, with the final payment being

$290. On the petition date, $7,840 of these fees remained unpaid. Debtors Amended Schedule

D asserts that the Real Property only secured the unpaid bond premiums as of the petition date.

However, the Deed of Trust secured not only the unpaid bond premiums, but also the $150,000

bond. Therefore, on the petition date, the value of the liens encumbering the Real Property

exceed the value of the Real Property. Debtors’ homestead exception should be allowed in the

amount of $0.

Date: May 15, 2019                                  /s/ Noah G. Hillen
                                                    Chapter 7 Bankruptcy Trustee




TRUSTEE’S AMENDED OBJECTION TO EXEMPTION - 3
Case 19-00257-JMM          Doc 21   Filed 05/15/19 Entered 05/15/19 15:00:17              Desc Main
                                    Document     Page 4 of 4



                                 CERTIFICATE OF SERVICE
        I hereby certify that on this date as indicated below, I electronically filed the foregoing
with the Clerk of the Court using the CM/ECF system, which sent a Notice of Electronic Filing
to the individuals so noted below. I further certify that, on the same date, I have mailed by
United States Postal Service the foregoing document to the following non-EM/ECF Registered
Participant(s) either listed below or on an attached list.

*Electronic Notification

US Trustee     ustp.region18.bs.ecf@usdoj.gov

Hyrum M Zeyer hyrum@petersonzeyerlaw.com,
kellyrieker_petersonzeyerlaw@hotmail.com;r58646@notify.bestcase.com

Served by U.S. MAIL

BOYCE, JASON ALLEN
BOYCE, SAMANTHA LILLIAN
11019 POWDERHORN ST.
BOISE, ID 83713
                                                      /s/ Noah G. Hillen
                                                      Date: May 15, 2019




TRUSTEE’S AMENDED OBJECTION TO EXEMPTION - 4
